Citation Nr: 9913474	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected hypertension, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased original disability rating 
for service-connected gout, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In an April 1996 decision, the RO granted a claim 
by the veteran seeking entitlement to service connection for 
hypertension, assigning a 10 percent disability rating.  In a 
July 1996 decision, the RO granted a claim seeking 
entitlement to service connection for gout, secondary to 
service-connected hypertension, assigning a noncompensable (0 
percent) disability rating.  In a May 1997 rating decision, 
the RO granted the veteran a 40 percent disability evaluation 
for his service-connected gout.


REMAND

The veteran contends, in essence, that he is entitled to 
increased original disability ratings for his service-
connected hypertension and gout.  He has properly appealed 
the RO's initial rating assignment for those disabilities.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

Specifically, the Board notes that, in the veteran's December 
1996 Substantive Appeal, VA Form 9, he indicated that he 
wanted a hearing before a member of the Board at the RO.  The 
Board notes that an August 1997 Certification of Appeal, VA 
Form 8, states that the veteran failed to report for a 
personal hearing before a local hearing officer at the RO.  
However, nothing in the claims file shows that the veteran 
was ever scheduled for a hearing before a member of the 
Board.  In light of this fact, the Board sent a letter, dated 
February 1999, to the veteran requesting a reply from him as 
to whether or not he still wanted to attend a personal 
hearing.  The letter stated that if he did not respond to the 
letter within 30 days, the Board would assume that he still 
wanted a hearing before a member of the Board at the RO and 
would remand the case back to the RO to schedule such a 
hearing.  The claims file contains no subsequent response 
from the veteran.

Pursuant to 38 C.F.R. § 20.700  (1998), a veteran is entitled 
to a hearing on appeal before a member of the Board if such a 
request is made.  In this case, the veteran requested such a 
hearing; the Board must presume that he still wants one.  
Thus, a hearing before a member of the Board at the RO should 
be scheduled, and the veteran given the opportunity to 
appear, prior to appellate review of this case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling Board member 
at the Atlanta, Georgia, RO.  The veteran 
and his accredited representative should 
be provided adequate notice of the time, 
date, and place of said hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



